ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Zabihullah Aziz Company Ltd.                  )      ASBCA No. 58848
                                              )
Under Contract No. W91B4M-10-P-4238           )

APPEARANCE FOR THE APPELLANT:                        Mr. Zabihullah Aziz
                                                      CEO/President

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Lawrence Gilbert, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       For reasons indicated by one or both parties, the Board is unable to proceed with
disposition of the above appeal for an inordinate length of time due to factors not within
the control of the Board. Accordingly, the above appeal is hereby dismissed without
prejudice pursuant to Board Rule l 8(b ). Unless either party or the Board acts to reinstate
the appeal within one year from the date of this Order, the dismissal shall be deemed with
prejudice.

       Dated: 7 January 2015


                                                  MICHAEL T. PAUL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58848, Appeal of Zabihullah Aziz
Company Ltd., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals